United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1371
                         ___________________________

                              In re: John O. Murrin, III

                       lllllllllllllllllllllRespondent - Appellant
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                              Submitted: July 17, 2014
                                Filed: July 22, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Attorney John Murrin appeals the district court’s1 order effectively reinstating
an earlier court order suspending him from practicing law in the District of Minnesota.
Upon careful review, we conclude that Murrin’s constitutional arguments are without
merit, and we find no abuse of discretion. See In re Hoare, 155 F.3d 937, 940 (8th
Cir. 1998) (disciplinary orders are reviewed for abuse of discretion; district court’s
authority to suspend attorney is inherent power derived from attorney’s role as officer
of court). Accordingly, we affirm. See 8th Cir. R. 47B.

      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.